Title: To Thomas Jefferson from Edward Bancroft, 27 March 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London March 27. 1789.

Your favour of the 15th inst. came safe to my hands though the Mail which brought it was a little delayed: immediately I gave Mr. Young the necessary directions for proceeding with the Deed, as fast as possible, but I fear he is so much occupied or so dilatory that it will not be done so quickly as it ought.—I received great satisfaction at learning that it was your intention to take Mr. Paradise with you to America, being persuaded that your Presence would operate as a very salutary restraint upon him, and cure him of some bad habits as well as give him good ones, both which I think highly necessary to his future success and Happiness in Life, if there be still room to hope for these. But from a Letter which he wrote me the 18th. inst. I fear you will find it difficult when the time comes to persuade him to make this Salutary Voyage, because I find his desires and purposes are all directed to this Country; where however he can only come on the Terms which I wrote him in my last letter and which I fear will render his allowance so short that he never will live within it, and consequently will run into new embarrasments. However as you have done so much for him I hope you will extend your Care and Kindness farther, and take the trouble of judging and advising him to what is best.—I communicated your Message to Mrs. Paradise.—The Sale of Pinelli’s books will begin much sooner than was intended; I think the day is now fixed for Wednesday the 8th. of April. We shall take care of your Commission.
I find I was somehow or other mistaken when I wrote you that D—— had no more Volumes. I found by calling on him some days since and making a particular enquiry, that he has one Book containing Copies of his Letters from some time in August 1777 to the end of March 1788, when he sett out on his return to America; and that he has also one or two little Books containing copies of  some unimportant Letters since that time; I mean since he has been out of all public employment; and one Book into which he has Copied his Account with Congress, I beleive verbatim as it was sent over by him to America. He is however so very far from having any disposition towards parting with any of these Volumes, that the loss of those which Fouloy took away, and which my inquiry has made him again sensible of, is now become the subject of fresh uneasiness to him and he has been teazing me with Letters on the subject since I saw him, telling me he cannot sleep, and wishing to fall on some measures to pursue Fouloy &c.
Respecting the Kings recovery I have many reasons for beleiving it to be Complete; with this disadvantage however that a person who has been once Affected as he has been, must be more liable to a relapse than one who was never so affected. It is however intended to provide against the danger of such an Event before the present Session of Parliament finishes, by passing a Bill either to appoint, or authorise the King to appoint the Queen as regent in case he should be disabled either by Absence or illness from Exercising his Prerogatives: and such an appointment will doubtless prevent any interruption in the Business of Government, or any Change of Ministers.
I find by the Boston Papers that the Electors of the State of Massachusetts, had unanimously given their Votes for General Washington as President, and Mr. Adams as Vice President of the United States.—Govr. Clinton of New York is I find put up by the Antifederalists, as Vice President. I have been waiting without success for a Private Conveyance to you. I hope I shall find one soon.
I intended to have written to Mr. Paradise today; but having been very much hurried and having very little to s[ay] I must defer it until next Post. Pray pres[ent] him my best Compliments. I have the honor to be with most respectful Esteem & Attachment Dear Sir Your most faithful & Devoted Humble Servant,

Edwd. Bancroft

